Name: 2013/407/EU: Decision of the Representatives of the Governments of the Member States of 24Ã July 2013 appointing a Judge to the General Court
 Type: Decision
 Subject Matter: organisation of the legal system;  EU institutions and European civil service
 Date Published: 2013-07-30

 30.7.2013 EN Official Journal of the European Union L 203/16 DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES of 24 July 2013 appointing a Judge to the General Court (2013/407/EU) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 19 thereof, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 254 and 255 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 106a(1) thereof, Whereas: (1) Pursuant to the Treaty of Accession of Croatia, Ms Vesna TOMLJENOVIÃ  has been appointed as Judge of the General Court for the period from 1 July to 31 August 2013. (2) It has been proposed that the term of office of Ms Vesna TOMLJENOVIÃ  as Judge of the General Court be renewed. (3) The panel set up under Article 255 of the Treaty on the Functioning of the European Union has given an opinion on the suitability of Ms Vesna TOMLJENOVIÃ  to perform the duties of Judge of the General Court, HAVE ADOPTED THIS DECISION: Article 1 Ms Vesna TOMLJENOVIÃ  is hereby appointed Judge of the General Court for the period from 1 September 2013 to 31 August 2019. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 24 July 2013. The President R. KAROBLIS